ICJ_113_UseOfForce_SCG_GBR_1999-06-30_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. UNITED KINGDOM)

ORDER OF 30 JUNE 1999

1999

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L’EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ROYAUME-UNI)

ORDONNANCE DU 30 JUIN 1999
Official citation:

Legality of Use of Force (Yugoslavia v. United Kingdom),
Order of 30 June 1999, I. C.J. Reports 1999, p. 1009

Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Royaume-Uni),
ordonnance du 30 juin 1999, C.LJ. Recueil 1999, p. 1009

 

Sales number
ISSN 0074-4441 N° de vente: 748
ISBN 92-1-070820-2

 

 

 
30 JUNE 1999

ORDER

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. UNITED KINGDOM)

LICEITE DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. ROYAUME-UNI)

30 JUIN 1999

ORDONNANCE
1009

INTERNATIONAL COURT OF JUSTICE

1999 YEAR 1999
30 June
General List
No. 113 30 June 1999

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. UNITED KINGDOM)

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, BEDJAOUI, GUILLAUME, RANJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KOOIMANS, REZEK; Judge ad
hoc KRECA; Deputy-Registrar ARNALDEZ.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45, 48, 49 and 79 of the Rules of Court,

Having regard to the Application by the Federal Republic of Yugo-
slavia filed in the Registry of the Court on 29 April 1999, instituting
proceedings against the United Kingdom of Great Britain and Northern
Ireland “for violation of the obligation not to use force”,

Having regard to the request for the indication of provisional measures
submitted by Yugoslavia on 29 April 1999 and to the Order made by the
Court on 2 June 1999, whereby it rejected the request and reserved the
subsequent procedure for further decision;

Whereas, in order to ascertain the views of the Parties on the subse-
1010 LEGALITY OF USE OF FORCE (ORDER 30 VI 99)

quent procedure, the Vice-President of the Court, Acting President, met
their representatives on 28 June 1999; whereas at that meeting the United
Kingdom, referring to the findings reached by the Court in its above-
mentioned Order of 2 June 1999, requested that the question of the juris-
diction of the Court and of the admissibility of the Application in this
case should be separately determined before any proceedings on the
merits; whereas at that same meeting Yugoslavia opposed this request
and stated that it wished to be permitted to submit a Memorial on the
merits, as provided by the Rules of Court, it being understood that the
United Kingdom would be entitled, pursuant to Article 79, paragraph 1,
of the Rules, to raise preliminary objections within the time-limit fixed
for the filing of its Counter-Memorial; and whereas the Applicant envis-
aged a time-limit of approximately six months for the filing of the plead-
ing which it wished to submit;

Taking into consideration the views of the Parties and the relevant pro-
visions of the Rules of Court,

Fixes the following time-limits for the filing of the written pleadings
envisaged by Article 45 of the Rules:

5 January 2000 for the Memorial of the Federal Republic of Yugo-
slavia;

5 July 2000 for the Counter-Memorial of the United Kingdom of
Great Britain and Northern Ireland; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirtieth day of June, one thousand
nine hundred and ninety-nine, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of the Federal Republic of Yugoslavia and the Government of the
United Kingdom of Great Britain and Northern Ireland, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Jean-Jacques ARNALDEZ,
Deputy-Registrar.
